El Juez Asociado Señor Córdova Dávila
emitió la opinión del tribunal.
Es ésta una acción de desahucio iniciada por Aurelia Guz-mán Feliciano contra Pablo Cintrón González. Se alega en la demanda que la demandante obtuvo título de dominio so-bre dos predios rústicos sitos en el barrio Jáoana, de Tauco, en virtud de escritura de venta judicial otorgada por el már-*192shal de la Corte de Distrito de Ponce en 7 de marzo de 1934. La demandante, habiéndose divorciado del demandado, soli-citó judicialmente, años después de roto el vínculo matrimo-nia], la liquidación de la sociedad de gananciales y obtuvo sentencia a su favor. En cumplimiento de esta sentencia fue que se otorgó por el marshal la escritura de venta judicial a favor de la Sra. Guzmán Feliciano.
Se alega, además, en la demanda, que el demandado viene detentando desde entonces la posesión material de estos pre-dios sin pagar canon ni merced alguna.
Niega el demandado los hechos esenciales de la demanda y alega que los predios referidos pertenecen a Dionisia Cin-trón González y Juan Nazario Ramírez, quienes los adqui-rieron por herencia intestada de Felipe Nazario Ramírez. Alega, además, que la demandante y el demandado vendie-ron dichos predios a América Cintrón González, de quien los adquirió el referido Felipe Nazario.
Dionisia Cintrón González y Juan Nazario Ramírez, ad-mitidos como interventores en el presente litigio, niegan que la demandante sea dueña de dichas fincas, alegan que here-daron las mismas de Felipe Nazario Ramírez, y dicen que en un pleito seguido por la demandante contra Pablo Cintrón González en reclamación de alimentos para su hija legítima Adelina Cintrón Guzmán, se embargaron las referidas fincas, habiéndose establecido un procedimiento de tercería por Felipe Nazario Ramírez, quien obtuvo sentencia a su favor.
La corte inferior, considerando probadas las alegaciones de la demanda, declaró con lugar el desahucio.
La demandante, de acuerdo con su prueba, contrajo ma-trimonio con Pablo Cintrón González en 1899. En noviem-bre 23 de 1914, ambos cónyuges comparecieron ante el notario Fernando ,B. Fornaris,-haciendo constar en un acta notarial que los dos predios que se describen en la demanda, en uno de los cuales hay enclavada dos casas de madera, formaban parte de la sociedad de gananciales. Algún tiempo después la demandante inició acción de divorcio contra dicho deman-*193dado y obtuvo sentencia a su favor en abril de 1916. En junio de 1933, la demandante solicitó judicialmente la liqui-dación de los bienes gananciales. En diciembre de dicho año la Corte de Distrito de Ponce dictó sentencia condenando al demandado Pablo Cintrón González a traspasar a la deman-dante los dos predios objeto de este litigio en pago total del haber de esta última en la referida sociedad. El márshal de la corte, en representación del demandado, adjudicó dichos inmuebles a la demandante y otorgó la escritura correspon-diente. El demandado ha permanecido siempre viviendo en las referidas fincas y continúa disfrutando de las mismas en. unión de su hermana Dionisia y del cuñado de ésta, Juan. Nazario Pamirez, sin pagar canon o merced alguna.
Ésta es la prueba de la parte demandante. La prueba, de los interventores tiende a demostrar que en mayo de 1917 Felipe Nazario Ramírez y su esposa Dionisia Cintrón Gon-zález adquirieron las dos fincas envueltas en este litigio-, a título de compraventa, de América Cintrón González, por es-critura otorgada ante el notario Ángel Padró, de Mayaguez. La vendedora hace constar en esta escritura que hubo dichas fincas a título de compraventa de Pablo Cintrón González y su esposa Aurelia Guzmán Feliciano en virtud de documento privado suscrito en 21 de enero de 1916. Felipe Nazario-Ramírez falleció intestado, dejando como únicos herederos a su esposa Dionisia Cintrón González y a su hermano Juan Nazario Ramírez, quienes, -como ya hemos dicho, son los in-terventores en el presente caso. Éstos, después de tomar posesión de los predios mencionados, permitieron al deman-dado Pablo Cintrón González permanecer en los mismos corno-mero agregado.
La demandante ofreció como prueba el caso civil núm. 7645, promovido por Joaquín Díaz Díaz contra Pablo Cintrón-González, sobre desahucio en precario, ante la Corte de Dis-trito de Ponce, para demostrar que los interventores no son los dueños de las fincas en cuestión. En los autos de este-pleito aparece una escritura otorgada por Felipe Nazario y *194s.u esposa Dionisia Cintrón González, vendiendo a Joaquín Díaz entre otros bienes los inmuebles referidos. Para con-tradecir esta prueba declaró Dionisia Cintrón González que ella y su difunto esposo vendieron las referidas fincas a Joa-quín Díaz en garantía de una deuda por la cual le embarga-ron. Este testimonio quedó corroborado por el propio Joa-quín Díaz, quien declaró que recibió las referidas fincas en garantía.
Hemos visto que América Cintrón González hace constar que bubo dichos, inmuebles a título de compraventa de Pablo Cintrón González y su esposa Aurelia Guzmán Feliciano, que es la demandante en este caso, en virtud de un documento privado. También vemos que Felipe Nazario, quien en unión de su esposa compró estas mismas fincas a América Cintrón González, inició un procedimiento de tercería cuando la de-mandante Aurelia Guzmán Feliciano embargó los menciona-dos bienes en un procedimiento incoado contra Pablo Cintrón González. La corte, al declarar con lugar la tercería en favor de Felipe Nazario, hizo constar que se había presentado como prueba un documento privado otorgado por los esposos Pablo Cintrón González y Aurelia Guzmán Feliciano, que es la demandante en este caso, a favor de América Cintrón Gon-zález, sobre venta de dos «casas y terreno.
Alegan los interventores que la. demandante está impe-ndida de ejercitar esta acción de desahucio, después de haber sido vencida en el juicio de tercería incoada contra ella por Felipe Nazario, causante de dichos interventores.
Este es un caso en que se ha ofrecido prueba tendente a ■demostrar que la propia demandante en unión de su esposo ise desprendió, vendiéndolas, de las fincas que han dado ori-■gen a esta acción. La demandante, que ha esperado diez y siete años después de divorciada para reclamar sus ganan-ciales y embargar estas fincas, no ha ofrecido evidencia para negar que se hubiese desprendido de los referidos predios, vendiéndolos a América Cintrón González. Por el contrario, 1.a presentado como prueba la escritura en que Felipe Na-*195zario y su esposa vendieron a Joaquín Díaz los bienes refe-ridos, habiendo derivado el primero sn título de América Cin-trón González, quien a sn vez obtuvo dichos bienes de Pablo Cintrón González y la demandante, su esposa. Aunque esta prueba se presentó para negar a los interventores su carác-ter de dueños, por haber sido las fincas trasmitidas a Joa-quín Díaz, la verdad es que éste, ya sea dueño o haya reci-bido los inmuebles en garantía, deriva su título de la misma demandante y su esposo, quienes aparecen trasmitiendo a América Cintrón González las fincas que esta última vendió a Felipe Nazario y su esposa.
Dada'la prueba presentada por la demandante y la que ha sido aportada por el demandado y los interventores, y la jurisprudencia establecida por este tribunal, entendemos que no procede el desahucio solicitado y que debe revocarse la sentencia apelada.
El Juez Presidente Señor del Toro no intervino.